Via Edgar March 3, 2014 Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attention: Lyn Shenk, Branch Chief RE: Location Based Technologies, Inc. Form 10-K for Fiscal Year Ended August 31, 2013 Filed November 22, 2013 File No. 333-139395 Dear Ms. Shenk, On behalf of Location Based Technologies, Inc. (“LBT” or the “Company”), we are providing the following responses to the comments set forth in the comment letter of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) dated February 7, 2014 (the “Comment Letter”) relating to the above-referenced Form 10-K for the fiscal year ended August 31, 2013, filed with the SEC on November 22, 2013 (the “10-K”). For your convenience, the Staff’s comment is repeated below, along with the Company’s response immediately following the comment. General Comment 1: It appears that you have not held your say-on-pay or say-on-frequency vote yet. Please advise. Refer to Exchange Act Rule14a-21. Response to Comment 1: Inasmuch as we have not met any of the record holder tests of Section 12(g)(1) of the Exchange Act during our existence as a public company, we have not elected to be registered under the Exchange Act. Thus, we do not believe that Exchange Act Rule 14a-21 is applicable to our company. Please advise if our understanding is incorrect. 49 Discovery – Suite 260, Irvine, CA 92618 p. 949-788-0881 f. 714.200.0869 Forward Looking Statements, page 1 Comment 2: We note your reference to Section 27A of the Securities Act and Section 21E of the Exchange Act. Because it appears you are a penny stock issuer, the Private Securities Litigation Reform Act of 1995 (“PSLRA”) does not apply to you. In future filings, please do not refer to it or make clear that it does not apply to you. Response to Comment 2: In future filings, we will delete reference to Section 27A of the Securities Act and Section 21E of the Exchange Act. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 17 Results of Operations Comment 3: Please expand your discussion to provide investors with a better understanding of the changes in your results of operations. For example, consider discussing the change in revenues attributable to each major category of product sold (and resulting from the introduction of new products) and subscription services sold as compared to the prior period. Also, consider including statistics that may help investors better understand your results, such as the number of paid customers or paid customer months for subscription services, the volume of products sold, changes in pricing, and new distribution channels, etc. Response to Comment 3: The Company takes note of the Staff’s comments and will expand our discussion as noted below to provide investors with a better understanding of the changes in our results of operations. “
